The judgment of the Supreme Court was entered, October 10th 1876,
Per Curiam. —
The condition in the agreement of 10th November 1873, and the trust character of the assignment for the benefit of creditors of the 20th of December 1873, made in pursuance of the agreement of the 10th of November 1873, prevented these instruments from standing in the way of execution creditors, who chose to levy and sell the property of N. M. Brockway. The property was levied and sold by the sheriff by virtue of the execution of other creditors beside James McFarlin, who had not become bound by the agreement of November 10th 1873. The sale was not disputed, so that in this proceeding the distribution to the execution of McFarlin cannot be questioned, unless he is barred by estoppel from coming in upon the fund. But there is no evidence that he either knew of or participated in the proceedings of the trustees named in the deed of assignment, or did any act to estop himself. We perceive no error in 'the decree, and it is therefore affirmed with costs; and the appeal dismissed.